
	

115 SRES 604 ATS: To authorize document production by the Select Committee on Intelligence in United States v. Mariia Butina (D.D.C.).
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 604
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize document production by the Select Committee on Intelligence in United States v. Mariia Butina (D.D.C.).
	
	
 Whereas, the prosecution and the defendant in United States v. Mariia Butina, Cr. No. 18–218, currently pending in the United States District Court for the District of Columbia, have requested copies of a transcript of an interview of the defendant conducted by the Select Committee on Intelligence;
 Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of the Senate, no evidence under the control or in the possession of the Senate can, by administrative or judicial process, be taken from such control or possession but by permission of the Senate;
 Whereas, when it appears that documents, papers, and records under the control or in the possession of the Senate may promote the administration of justice, the Senate will take such action as will promote the ends of justice consistent with the privileges of the Senate: Now, therefore, be it
		
	
 That the Chairman and Vice Chairman of the Senate Select Committee on Intelligence, acting jointly, are authorized to provide to the parties in United States v. Mariia Butina, under appropriate security procedures, copies of the transcript of the interview of the defendant taken by the Committee.
		